DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendment to the specification is sufficient to overcome the objection to the drawings and so the objection to the drawings has been withdrawn. 
The amendment to claim 10 is sufficient to overcome the objection to claim 10 and so the objection has been withdrawn. 
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Regarding claims 1, 10, and 20, Applicant argued  that Haworth (US 2,648,353) fails to disclose the newly added limitations. The Examiner respectfully disagrees. Since Haworth discloses a spar and point connection that extend in a direction that is angled relative the radial direction (relative the central axis of the turbine), the point connection would be capable of restricting some degree of radial movement. For this reason, the amendments were not found to overcome the current rejections. In order to overcome the current rejections, the Examiner respectfully suggests including structure specific to the point connection in the claim (e.g. that the strut has a projection protruding from a portion of the cross-sectional area of the radially outer end and that the projection has a circular member configured to fit into a corresponding circular aperture in the shroud and the circular member is welded to an inner edge of the circular aperture (as disclosed by paragraph 0021)). 
.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 10-13, 15-16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claims 1 and 10 recite “the radially outer end being fixedly connected to the outer shroud at the point connection such that radial movements of the radially outer end relative to the outer shroud are prevented at the point connection”  in lines 5-7 and lines 7-9, respectively. 
Claim 20 recites “such that radial movements of the outer end relative to the outer shroud are prevented at the point connection” in lines 5-6. 
The original application does not provide support for the limitation “such that radial movements of the radially outer end relative to the shroud are prevented at the point connection”. While the original specification recites that the “outer edge 54 of the circular member can be welded to an inner edge of the circular aperture” in paragraph 0021, this would not necessarily prevent all radial movement of the radially outer end relative the shroud. For example, if the struts undergoes thermal expansion the struts would expand in all directions, including radially inward, due to the presence of the depression (56). The presence of the point connection would not prevent this radial movement. For this reason, the limitation was interpreted as new matter. In order to overcome the current prior art rejections, the Examiner respectfully suggests adding specific structure regarding the point connection, such that the strut has a projection protruding from a portion of the cross sectional area of the radially outer end and that 
Claims 2-3, 6-7, 11-13, 15-16, and 19 are rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haworth (US 2,648,353).
Regarding claim 1, Haworth (Fig. 1-3 and 7) discloses a turbine exhaust case (13) comprising an outer shroud (13a), an inner shroud (14) internal to the outer shroud (13a), an annular exhaust path between the outer shroud (13a) and the inner shroud (14), and a plurality of struts (16) extending across the annular exhaust path from a radially inner end to a radially outer end, the struts (16) circumferentially interspaced from one another, the struts (16) having a stiff connection (formed as one piece) between the radially inner end and the inner shroud (14) and a point connection (the combination of 22-27) between the radially outer end and the outer shroud (13a) the radially outer end being fixedly connected (partially in both the axial direction and radial 

    PNG
    media_image1.png
    466
    837
    media_image1.png
    Greyscale

Fig. I. Haworth, Fig. 1 (Annotated)


    PNG
    media_image2.png
    430
    697
    media_image2.png
    Greyscale

Fig. II. Haworth, Fig. 7 (Annotated)
Regarding claim 4, Haworth discloses the turbine exhaust case of claim 1, wherein Haworth (Fig. 7) further discloses that the struts (16) have a protrusion (formed by 22-27) projecting radially from a portion of a cross-sectional area thereof, the protrusion (formed by 22-27) having a cross-sectional periphery welded to the outer shroud (13a) and forming the point connection (formed by 22-27; Col. 4, lines 29-35).
Regarding claim 6, Haworth discloses the turbine exhaust case of claim 1, wherein Haworth (Fig. 1, 2a, 3 and 7) further discloses that the struts (16) have an airfoil body (Col. 3, lines 54-60) having a cross-sectional area, and an entire periphery of the airfoil body at the radially inner end is secured (via the curved portion between the struts (16) and the inner shroud (14) as shown in Fig. II above) to the inner shroud (14). Refer to Fig. II above. 
Regarding claim 10, Haworth (Fig. 1-3 and 7) discloses a gas turbine engine (Fig. 1) comprising a main gas path extending in serial flow across a compressor (11), a 
Regarding claim 13, Haworth discloses the gas turbine engine of claim 10, wherein Haworth (Fig. 1, 2a, 3, and 7) further discloses that the struts (16) have a protrusion (formed by 22-27) projecting radially from a portion of a cross-sectional area thereof, the protrusion (formed by 22-27) having a cross-sectional periphery welded to the outer shroud (13a) and forming the point connection (formed by 22-27; Col. 4, lines 29-35).  
Regarding claim 15, Haworth discloses the gas turbine engine of claim 10, wherein Haworth (Fig. 1, 2a, 3, and 7) further discloses that the struts (16) have an airfoil body (Col. 3, lines 54-60) having a cross-sectional area, and an entire periphery of the airfoil body at the radially inner end is secured (via the curved portion between the struts (16) and the inner shroud (14) as shown above in Fig. II) to the inner shroud (14). Refer to Fig. II above.   
Regarding claim 20, Haworth (Fig. 1-3 and 7) discloses a method (disclosed by Fig. 1-3 and 7 and Col. 3, lines 54-60) of operating a gas turbine engine (Fig. 1) having a plurality of struts (16) extending radially across an exhaust gas path between an inner shroud (14) and an outer shroud (13a), circumferentially interspaced from one another, the method comprising subjecting the struts (16) to thermal expansion (Col. 3, lines 54-60: implicitly discloses that the struts thermally expand) while: a) the inner shroud (14) rigidly holds an inner end of the struts (16); b) the outer shroud (13a) rigidly holds a point connection (formed by 22-27) provided at the outer end of the struts (16) such that radial movements of the outer end relative to the outer shroud (13a) are prevented at the point connection (combination of 22-27); c) a portion of the outer end of the struts (16) in excess of the point connection (formed by 22-27) moving relative to the outer shroud (13a) due to said thermal expansion. Since the strut disclosed by Haworth extends in a direction angled relative the radial direction, the point connection (the combination of 22-27) would be capable of preventing movement to some degree in the radial direction. Refer to Fig. I and II above. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haworth (US 2,648,353).
Regarding claim 2, Haworth discloses the turbine exhaust case of claim 1, wherein Haworth (Fig. 1, 2a, 3, and 7) further discloses that the struts (16) have an airfoil body (shown in Fig. 2a) having a cross-sectional area, the point connections (22 and 24-27) having a cross-sectional area, with a portion of the cross-sectional area of the airfoil body at the radially outer end of the struts (16) in excess of the point connection being free (shown in Fig. 1, 3, and 7) from the outer shroud (13).  
Haworth fails to explicitly disclose that that cross-sectional area of the point connections are between 5 and 30% of the cross-sectional area of the airfoil body at the radially outer end of the struts. 
However, since applicant has not disclosed that having the cross sectional area of the point connection within the claimed range solves any stated problem or is for any particular purpose above the fact that the sizing allows for a smaller connection to the outer shroud which can help reduce the overall weight of the engine (since less material is used to form the strut and point connection) and it appears that the point connections of Haworth would perform equally well sized within the range claimed by applicant, it would have been an obvious matter of design choice to modify the point connections of 
Regarding claim 3, Haworth, as modified, discloses the turbine exhaust case of claim 2, but fails to explicitly disclose that the point connections have a cross-sectional area between 10 and 20% of the cross-sectional area of the radially outer end of the struts.  
However, since applicant has not disclosed that having the cross sectional area of the point connection within the claimed range solves any stated problem or is for any particular purpose above the fact that the sizing allows for a smaller connection to the outer shroud which can help reduce the overall weight of the engine (since less material is used to form the strut and point connection) and it appears that the point connections of Haworth would perform equally well sized within the range claimed by applicant, it would have been an obvious matter of design choice to modify the point connections of Haworth by utilizing the specific range as claimed for the purpose of minimizing the size of the point connection with the outer shroud (which allows for the benefit of reduced weight of the overall engine).
Regarding claim 11, Haworth, discloses the gas turbine engine of claim 10, wherein Haworth (Fig. 1, 2a, 3, and 7) further discloses that the struts (16) have an airfoil body (shown in Fig. 2a) having a cross-sectional area, the point connections (22 and 24-27) having a cross-sectional area, with a portion of the cross-sectional area of the airfoil body at the radially outer end of the struts (16) in excess of the point connection being free (shown in Fig. 1, 3, and 7) from the outer shroud (13).  

However, since applicant has not disclosed that having the cross sectional area of the point connection within the claimed range solves any stated problem or is for any particular purpose above the fact that the sizing allows for a smaller connection to the outer shroud which can help reduce the overall weight of the engine (since less material is used to form the strut and point connection) and it appears that the point connections of Haworth would perform equally well sized within the range claimed by applicant, it would have been an obvious matter of design choice to modify the point connections of Haworth by utilizing the specific range as claimed for the purpose of minimizing the size of the point connection with the outer shroud (which allows for the benefit of reduced weight of the overall engine).
Regarding claim 12, Haworth, as modified, discloses the gas turbine engine of claim 11, but fails to explicitly disclose that the point connections have a cross-sectional area between 10 and 20% of the cross-sectional area of the radially outer end of the struts.  
However, since applicant has not disclosed that having the cross sectional area of the point connection within the claimed range solves any stated problem or is for any particular purpose above the fact that the sizing allows for a smaller connection to the outer shroud which can help reduce the overall weight of the engine (since less material is used to form the strut and point connection) and it appears that the point connections of Haworth would perform equally well sized within the range claimed by applicant, it .

Claims 1, 6, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson (US 2017/0089296) in view of Haworth (US 2,648,353).
Regarding claim 1, Bisson (Fig. 1-2) discloses a turbine exhaust case comprising an outer shroud, an inner shroud internal to the outer shroud, an annular exhaust path between the outer shroud and the inner shroud, and a plurality of struts extending across the annular exhaust path from a radially inner end to a radially outer end, the struts circumferentially interspaced from one another. Refer to Fig. III below. 

    PNG
    media_image3.png
    573
    579
    media_image3.png
    Greyscale

Fig. III. Bisson, Fig. 1 (Annotated)
Bisson fails to explicitly disclose that the struts having a stiff connection between the radially inner end and the inner shroud and a point connection between the radially outer end and the outer shroud, the radially outer end being fixedly connected to the outer shroud at the point connection such that radial movements of the radially outer end relative to the outer shroud are prevented at the point connection.  
Haworth (Fig. 1, 3, and 7; Col. 3, lines 54-60) teaches a gas turbine engine (Fig. 1) where airfoil shaped struts (16) support the exhaust casing. Haworth teaches that the 
Regarding claim 6, Bison, as modified, disclosers the turbine exhaust case of claim 1, wherein Bisson (Haworth: Fig. 1, 2a, 3, and 7), as modified, further discloses that the struts (16) having a cross-sectional area, and an entire periphery of the cross-sectional area at the radially inner end is secured to the inner shroud (14).  
Bisson fails to explicitly disclose that the struts have an airfoil body. 
However, Haworth (Fig. 2a; Col. 3, lines 22-32) further discloses that the struts (16) can have an airfoil body. By forming the struts with an airfoil cross section this allows for the fluid to pass over the struts smoothly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bison, by forming the struts with an airfoil body, as taught by Haworth, in order to produce the predictable of result of allowing working fluid to pass over the struts smoothly. 
Regarding claim 10, Bisson (Fig. 1) discloses a gas turbine engine (10) comprising a main gas path (26) extending in serial flow across a compressor (14), a combustor (16), a turbine (18), and an exhaust section, the exhaust section having an outer shroud forming an radially outer limit to the main gas path (26), an inner shroud forming a radially inner limit to the main gas path (26), and a plurality of struts each having a length extending across the main gas path (26) from a radially inner end to a radially outer end, the struts circumferentially interspaced from one another, the struts each having a leading edge facing the turbine (18) and an oppositely oriented trailing edge. Refer to Fig. III above. 
	Bison fails to explicitly disclose that a stiff connection between the radially inner end and the inner shroud, and a point connection between the radially outer end and the outer shroud, the radially outer end being fixedly connected to the outer shroud at the point connection such that radial movements of the radially outer end relative to the outer shroud are prevented at the point connection. 
Haworth (Fig. 1, 3, and 7; Col. 3, lines 54-60) teaches a gas turbine engine (Fig. 1) where airfoil shaped struts (16) support the exhaust casing. Haworth teaches that the outer end of the struts are formed with a slight clearance between the end of the strut and the outer casing (13) and that the point of connection between the strut and the outer casing (13) allows for the strut to expand freely in the radial direction. Haworth (Col. 4, lines 36-54) further teaches that the inner end of the strut (16) is welded in place. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bison by forming the outer end of the airfoil body with a point connection and the inner end with a stiff connection, as 
	Regarding claim 15, Bison, as modified, discloses the gas turbine engine of claim 10, wherein Bison (Haworth: Fig. 1, 2a, 3, and 7), as modified, further discloses that the struts (16) have a cross-sectional area, and an entire periphery of the struts (16) at the radially inner end is secured to the inner shroud (14).  
	Bison, as modified, fails to explicitly disclose that the struts have an airfoil body. 
However, Haworth (Fig. 2a; Col. 3, lines 22-32) further discloses that the struts (16) can have an airfoil body. By forming the struts with an airfoil cross section this allows for the fluid to pass over the struts smoothly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bison, by forming the struts with an airfoil body, as taught by Haworth, in order to produce the predictable of result of allowing working fluid to pass over the struts smoothly. 
	Regarding claim 19, Bison, as modified, discloses the gas turbine engine of claim 10, wherein Bison (Fig. 1), as modified, further discloses that the struts are located upstream of a mixer (32), and a bypass flow (24) to be mixed with the exhaust flow circulates radially outwardly of the outer shroud. Refer to Fig. III above.   

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson (US 2017/0089296) in view of Haworth (US 2,648,353) and further in view of Thomas (GB 866,555). 
Regarding claim 7, Bisson, as modified, discloses the turbine exhaust case of claim 6, but fails to explicitly disclose that the entire periphery of the airfoil body at the radially inner end is welded to the inner shroud.  
Thomas (Fig. 1; p. 1, lines 44-55; p. 2, lines 1-13) teaches a gas turbine engine in which the struts supporting the nose cone are welded (17) to the nose cone. The entire radially inner end of the strut is welded to the nose cone (p. 2, lines 1-13). By forming the strut and the inner casing as separate parts, this can simplify manufacture of the individual components. Since Haworth already discloses that the  radially inner end of the struts are partially welded to the inner casing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Bisson by welding the entire periphery of the radially inner ends of the struts’ airfoil bodies to the inner case, as taught by Thomas, as a simple substitution of one means of coupling the struts to the inner casing with another, in order to secure the struts in place. See MPEP 2141 III B. By coupling the struts to the inner casing in this fashion, the struts can be manufactured separately from the inner casing, which can simply the manufacture of the individual components. 

	Regarding claim 16, Bisson, as modified, discloses the gas turbine engine of claim 15, but fails to explicitly disclose that the entire periphery of the airfoil body at the radially inner end is welded to the inner shroud.  
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DMC/           Examiner, Art Unit 3745                                                                                                                                                                                             
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745